450 S.E.2d 161 (1994)
Ruth ARNOLD, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 0295-93-3.
Court of Appeals of Virginia.
October 24, 1994.
Gray Robinson, Bristol (Jackson & Robinson, on brief), for appellant.
H. Elizabeth Shaffer, Asst. Atty. Gen. (James S. Gilmore, III, Atty. Gen., on brief), for appellee.
Before MOON, C.J., and BAKER, BARROW, BENTON, COLEMAN, KOONTZ, WILLIS, ELDER, BRAY and FITZPATRICK, JJ.

UPON A REHEARING EN BANC
On April 19, 1994, a panel of this Court affirmed Ruth Arnold's conviction of credit card theft holding that her prosecution was not barred by Code § 19.2-243 or by her constitutional right to a speedy trial. See Arnold v. Commonwealth, 18 Va.App. 218, 443 S.E.2d 183 (1994). Ms. Arnold's petition for rehearing en banc was granted on June 15, 1994, and the mandate of the April 19, 1994 opinion was stayed.
This appeal was reheard en banc on September 22, 1994. For the reasons stated in the original majority opinion, the Court affirms the judgment of the trial court. Therefore, the stay of the mandate of the April 19, 1994 opinion is lifted. The judgment of the trial court is affirmed in accordance with that opinion and its adoption by this order.
Judges Benton and Barrow, for the reasons stated in Judge Benton's dissent from the original decision, Arnold v. Commonwealth, 18 Va.App. 218, 225-28, 443 S.E.2d 183, 187-89 (1994) (Benton, J., dissenting), would reverse the conviction and dismiss the case.
The trial court shall allow court-appointed counsel for the appellant an additional $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct-of-pocket expenses. This amount shall be added to the costs due the Commonwealth in the April 19, 1994 mandate.
This order shall be published and certified to the trial court.